Exhibit 10.2

Second Amendment of Contract

This Second Amendment (the Second Amendment), is made and entered into
September 28, 2006, by and between the State of Louisiana, through the Division
of Administration, Office of Community Development (hereinafter referred to as
“OCD”) and ICF Emergency Management Services, LLC (hereinafter referred either
as “ICF” or “Contractor”). Capitalized terms used in the amendment but not
defined herein have the meanings ascribed to them in the hereinafter described
Contract.

WHEREAS, OCD and Contractor have heretofore executed and entered into that
certain Contract with an effective date of June 12, 2006 (the “Contract”) in
which ICF agreed to serve as Louisiana’s Road Home Manager and otherwise
obligated itself to complete the Project; which Contract was amended by the
First Amendment dated July 24, 2006.

Whereas the State and Contractor desire to amend and modify the Contract to
further delineate duties and responsibilities of the parties in the collection,
use and protection of Confidential Information;

Now therefore, for and in consideration of the foregoing premises, the State and
Contractor agree as follows:

Section 11.0 of the Contract is deleted in its entirety and is replaced as
follows:

11.0 CONFIDENTIALITY OF INFORMATION

11.1 Confidential Information, General

All of the reports, information, data, etc., prepared or assembled by the
Contractor under this Contract are confidential and the Contractor agrees that
they shall not he made available to any individual or organization without prior
written approval of the State.

All financial, statistical, personal, technical and other data and information
relating to the State’s operation that are designated confidential by the State
and made available to the Contractor in order to carry out this Contract, or
that become available to the Contractor in carrying out this Contract
(“Confidential Information”), shall be protected by the contractor from
unauthorized use and disclosure through the observance of the same or more
effective procedural requirements as are applicable to the State. The
identification of all such confidential data and information as well as the
State’s procedural requirements for protection of such data and information from
unauthorized use and disclosure shall be provided by the State in writing to the
Contractor. If the methods and procedures employed by the Contractor for the
protection of the Contractor’s data and information are deemed by the State to
be adequate for the protection of the State’s confidential information, such
methods and procedures may be used, with the written consent of the State, to
carry out the intent of this paragraph. The Contractor shall not be required
under the provisions of the paragraph to keep confidential any data or
information that is or becomes publicly available, is already rightfully in the
Contractor’s possession, is independently developed by the Contractor outside
the scope of the contract, or is rightfully obtained from third parties.

 

1



--------------------------------------------------------------------------------

11.2 Confidential Information of Applicants:

It shall be presumed that all information (including an applicant’s photo
identification, photographic likeness, and thumb scan image) acquired by
Contractor or its subcontractors, from whatever source, relating to individual
applicants for any grant, loan, or other programs administered under this
Contract, (“Confidential Applicant Data”) shall he deemed confidential and
protected from access, disclosure or use other than in compliance with this
Contract. Confidential Applicant Data is included within the term Confidential
Information, and shall be entitled in all protections provided Confidential
Information, as well as all other increased protections provided herein.

Summaries of applicant information compiled in an aggregate fashion which cannot
be used to identify an individual may be reported as directed by OCD by
Contractor in its performance of this Contract.

Other than as directed in writing by OCD, only Contractor’s employees and
subcontractors’ employees with a defined need to know (established in the
written protocols and procedures specified in section 11.3 below) shall be
granted access to Confidential Applicant Data and only after they have been
informed of the confidential nature of the Confidential Applicant Data. The
level of access of such individuals shall he dictated by the level of their
defined need to know.

Confidential Applicant Data shall not be distributed, disclosed or conveyed to
any subcontractor except those subcontractors who have a defined need to know
the Confidential Applicant Data.

11.3 State’s Procedural Requirements

In accordance with Section 11.1 above, OCD has provided to the Contractor:
(a) the State Information Security Policy and (b) the Procedures for Information
Requests from The Road Home Database or Open Records Requests. As mutually
agreed by the Parties, Contractor shall implement these policies and procedures,
including revisions thereto, as well as Contractor’s own policies and procedures
and other appropriate, technical, physical and administrative safeguards in
order to protect Confidential Information against accidental or unlawful
destruction or accidental loss, alteration, unauthorized use, disclosure or
access, in particular where the processing involves the transmission of data
over a network, and against all other unlawful forms of processing. Contractor
shall submit its written policies and procedures required under this part to OCD
for approval. As the State may revise its policies and procedures, Contractor
shall continue to provide the necessary updates and upgrades for compliance with
Section 11 and its subsections thereof. The obligations under of Section 11 are
in addition to, and not in place of, the agreements under Exhibit A, Scope of
Work, Section 1.2 et al.

 

2



--------------------------------------------------------------------------------

11.4 Duties to Monitor and Report Security Breach or Unauthorized Release Use or
Release of Information

Contractor and its subcontractors shall implement monitoring plans in accordance
with Section 11.3 above to detect unauthorized access to or use of Confidential
Information or any attempts to gain unauthorized access to Confidential
Information. Contractor and its subcontractors shall provide SPM with immediate
notification (not more than 24 hours) of Contractor’s awareness of any security
incident (“Security Incident”) involving Confidential Information. The reference
to Security Incident herein may include, but not be limited to the following:
successful attempts at gaining unauthorized access to Confidential Information,
or the unauthorized use of a system for the processing or storage of
Confidential Information, or the unauthorized use or disclosure, whether
intentional or otherwise, of Confidential Information.

In the event of unauthorized access to or disclosure of information, Contractor,
as well as any subcontractor, involved in a Security Incident, shall consult
with OCD regarding the necessary steps to address the factors giving rise to the
Security Incident and to address the consequences of such Security Incident.

Nothing in this Contract shall be deemed to affect any rights an individual
applicant may have under any applicable state or federal law concerning the
unauthorized access, use or disclosure of Confidential Applicant Data.

11.5 Third Party Requests for Release of Information

Should third parties request Contractor to submit Confidential Information to
them pursuant to a public records request, subpoena, summons, search warrant or
governmental order, Contractor, will notify OCD immediately upon receipt of such
request. Notice shall be forwarded via e-mail and via telefax to the
representative designated in writing by OCD as the OCD contact for requests for
release of information. Protocols for the handling of’ such requests are found
in the Procedures for Information Requests from The Road Home Database or Open
Records Requests, as promulgated or as hereafter modified by OCD. Contractor
shall cooperate with OCD with respect to defending against any such requested
release of information or obtaining any necessary judicial protection against
such release if, in the opinion of OCD, the information contains Confidential
Information which should be protected against such disclosure. The legal fees
and related expenses incurred by Contractor or its subcontractor in resisting
the release of information shall constitute reimbursable expenses under this
Contract.

11.6 Subcontract Agreements

Contractor shall obtain agreements by all subcontractors to be bound by the
terms of the provisions of Section 11.1 above. In addition, those subcontractors
who have a need to know Confidential Applicant Data shall he required to agree
to all the terms of this Section 11.0, including all subsections thereof.

 

3



--------------------------------------------------------------------------------

11.7 Non-confidential Data and Data Obtained from Third Parties

In the event Confidential Applicant Data is or becomes part of the public
domain, other than as a result of a Security Incident, Contractor and
subcontractors shall continue to treat such information as private and avoid the
unnecessary use or release of such information, unrelated to the performance
under the Contract. The State agrees that some portions of Confidential
Applicant Data may be obtained from insurance companies or other third parties.

11.8 Limitations on Copying; Delivery of Confidential Information to OCD;
Destruction of Database; Obligations Against Use and Disclosure Survive
Termination of Contract

No copies or reproductions shall be made of any Confidential Information except
to effectuate the purposes of this Contract or upon the prior approval of OCD.
Contractor and subcontractors shall not make use of any Confidential Information
for their own benefit or for the benefit of any third party, except as directed
by OCD in writing.

In accordance with Section 13.0 of the Contract, as between the Contractor and
the State, all Confidential Information is deemed to be the property of the
State.

Upon termination or expiration of the Contract, all databases and other storage
media containing Confidential Applicant Data shall be delivered to the State,
who shall retain such information for the periods of time then required in
accordance with any applicable state and federal statutes and regulations
controlling such record retention. Contractor and subcontractors shall not keep
any copies of the Confidential Applicant Data in any medium format; upon
delivery of the Confidential Applicant Data to the State under this provision,
Contractor and applicable subcontractors shall certify under penalty of perjury
that no copies of the Confidential Applicant Data have been retained. Any
exceptions to this provision must be approved in writing by the SPM, and shall
set forth the scope of data required to be retained, the reasons justifying such
retention, and the terms and conditions of such retention.

11.9 The obligations under Section 11.0 and all subsections thereof shall
survive the termination or expiration of the Contract.

IN WITNESS WHEREOF, the Parties hereto have caused this Second Amendment to be
executed by their duly authorized representatives as of the day and year first
above written.

State of Louisiana, Division of Administration

 

By  

/s/ Jerry Luke Leblanc

  Jerry Luke Leblanc   Commissioner of Administration

Date September 28, 2006

 

4



--------------------------------------------------------------------------------

ICF Emergency Management Services, LLC

 

By  

/s/ J S McGrath

Typed Name  

 Joseph S McGrath

Title  

Assistant Secretary

 

 

5